Citation Nr: 1537182	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO. 12-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Robert J. Holub, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran previously testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 hearing.  A copy of the transcript from that hearing has been associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claims.

In August 2015 the Board received a correspondence from the Veteran indicating that he wished to submit additional VA treatment records from the Salem VAMC dated from April 2015 to June 2015.  The letter submitted a CD containing the records which was inaccessible.  Review of the claims folder reflects that treatment records from the Salem VAMC are absent for April 2015 to June 2015.  As such, remand is required to attempt to obtain these records directly from the Salem VAMC prior to adjudication of the Veteran's claims.  38 C.F.R. § 3.159.

Additionally, the Veteran's claims were previously remanded by the Board to obtain VA medical opinions.  Regarding the February 2015 hearing loss examination, the examiner indicated that no separation examination was available at the time.  However, review of the record does reflect that the service treatment records do contain a 1988 separation examination with audiological data.  As such, remand is necessary so that the examiner can amend their opinion as appropriate after review of this medical evidence.

Lastly, the Board finds the February 2015 back examination to be inadequate for VA purposes.  Specifically, in rendering their opinion, the examiner noted that the Veteran's in service back injuries were acute and resolved.  However, a January 1988 report of medical history demonstrates continued complaints of recurrent back pain.  The Veteran also commented that he was in good health with the exception of a bad back.  Based on this evidence it would appear that the Veteran's back symptoms had not resolved prior to separation.  Therefore, the examiner's opinion is based on a factual inaccuracy and is inadequate for VA purposes.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993)

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran dated from April 2015 to the present, to specifically include those from the Salem VAMC.  All attempts to obtain these records should be documented.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his back condition.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted and all diagnoses should be identified.  After examination and review of the entire record, to include the Veteran's October 2014 hearing testimony, the examiner is asked to opine as to the following:
Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back disability began in service, was caused by service, or is otherwise related to service.

A complete rationale must accompany the provided opinion.

3. Return the Veteran's claim to the February 2015 examiner, or another appropriate clinician if they are unavailable.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of the entire record, to include the Veteran's October 2014 hearing testimony and the January 1988 separation examination, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss began in service, was caused by service, or is otherwise related to service.

A complete rationale based on the record must accompany the provided opinion.  The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

4. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

5. Thereafter, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond before the appeal is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




